Case 3:20-cv-00036-BJD-JRK Document 11 Filed 01/24/20 Page 1 of 3 PageID 111



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


 SARAH MCCRIMMON and CARON                    )
 DETTMANN, as Co-Administrators of the Estate )
 of Curtis Dettmann,                          )
                                              )
                     Plaintiffs,              )
                                              )
                     v.                       )            Case No. 3:20-cv-00036-BJD-JRK
                                              )
 CENTURION OF FLORIDA, LLC; CENTURION)
 MANAGED CARE OF FLORIDA, LLC;                )
 CENTURION, LLC; MHM SERVICES, INC.; )
 CENTENE CORPORATION; RAKESH                  )
 SHARMA; MARINETTE GONZALEZ; DAVID )
 RODRIGUEZ; G. PEDROZA; J. QUINTINO;          )
 L. SWANSON; LPN C.S.; NURSE L.C.; K.         )
 NIELSON; L. BROWN; L. ROBERTS; NURSE )
                      ; C. SMITH;             )
 K. MCCARTER; S. COOPER; T. ADKINS;           )
 B. PURVIS; S. JACKSON; LPN A.R.; NIKKI       )
 RICHARDSON; A. MASON; E. MORTON;             )
 C. MOODY; T. MAHONEY; M. ROTH;               )
 L. SWANSON; A. HARVEY; S. JACKSON;           )
 PRISCILLA ROBERTS; TAMARA TAYLOR; )
 ROBERT E. SMITH, JR.; JULIE JONES; ERICH )
 HUMMEL; THOMAS REIMERS; TIMOTHY )
 WHALEN; DAVID ALLEN; and MAURICE             )
 RADFORD,                                     )
                                              )
                   Defendants.                )

                               PLAINTIFFS’ MOTION FOR
                          ADMISSION OF COUNSEL PRO HAC VICE

       Comes now undersigned counsel, Jesse B. Wilkison, pursuant to Local Rule 2.02(a),

Middle District of Florida, and requests this Honorable Court enter its Order permitting out-of-

state counsel, Sarah Grady, Steve Weil and Arthur Loevy, to appear pro hac vice as counsel for
Case 3:20-cv-00036-BJD-JRK Document 11 Filed 01/24/20 Page 2 of 3 PageID 112



the Plaintiffs, Sarah McCrimmon and Caron Dettmann as co, in the above-captioned matter. In

support thereof, the undersigned states.

       1.      Sarah Grady is a member of United States District Court for the Northern District

of Illinois. Steve Weil is a member of the United States District Court for the Northern District of

Illinois. Arthur Loevy is a member for the Northern District of Illinois. See Certificates of Good

Standing attached as Exhibit 1.

       2.      Sarah Grady, Steve Weil and Arthur Loevy have never appeared in this Court or

any other Florida Court, so their appearance in this matter would not constitute the maintenance

of a regular practice of law in Florida.

       3.      Pursuant to Local Rule 2.02(a), Sarah Grady, Steve Weil and Arthur Loevy

designate the firm of Sheppard, White, Kachergus & DeMaggio, P.A., all of the members of which

are members of the Bar of this Court, to receive all notices and papers served and said firm will be

responsible for the progress of this case, including the trial in default of the non-resident attorney.

       4.      Sarah Grady, Steve Weil, and Arthur Loevy have also complied with the fee and

email registration requirements of Rule 2.01(d) by mailing of Special Admission Attorney

Certification form to Clerk, Middle District of Jacksonville.

       WHEREFORE, the undersigned respectfully requests that Sarah Grady, Steve Weil and

Arthur Loevy be admitted or appear pro hac vice as counsel on behalf of Plaintiff Sarah

McCrimmon and Caron Dettmann.

                                   MEMORANDUM OF LAW

       Local Rule 2.02 allows a pro hac vice counsel to be admitted after complying with all of

its stated requirements. As set forth in the motion above, all of these requirements have been

completed. Accordingly, this motion should be granted.



                                                  2
Case 3:20-cv-00036-BJD-JRK Document 11 Filed 01/24/20 Page 3 of 3 PageID 113



 DATED this 24th day of January 2020.


                                        Respectfully submitted,


                                              /s/ Jesse B. Wilkison
                                        Wm. J. Sheppard, Esquire
                                        Florida Bar No.: 109154
                                        Elizabeth L. White, Esquire
                                        Florida Bar No.: 314560
                                        Matthew R. Kachergus, Esquire
                                        Florida Bar No.: 503282
                                        Bryan E. DeMaggio, Esquire
                                        Florida Bar No.: 55712
                                        Jesse B. Wilkison, Esquire
                                        Florida Bar No.: 118505
                                        Camille E. Sheppard, Esquire
                                        Florida Bar No.: 124518
                                        Sheppard, White, Kachergus & DeMaggio, P.A.
                                        215 Washington Street
                                        Jacksonville, Florida 32202
                                        Telephone: (904) 356-9661
                                        Facsimile: (904) 356-9667
                                        Email:        sheplaw@sheppardwhite.com
                                        COUNSEL FOR PLAINTIFF




                                          3
